Citation Nr: 1417614	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis.

2.  Entitlement to service connection for vocal cord hyperkeratosis (claimed as vocal cord nodule lesion), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 rating decision (located in Virtual VA), the RO granted service connection for sinusitis.  Accordingly, this matter is not before the Board.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a residual scar from thyroglossal duct cyst excision and vocal cord hyperkeratosis due to his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis.  

Private treatment records show excision of a thyroglossal duct cyst in January 2007.  In October 2007, a private ear, nose, and throat physician (Dr. C.S.) opined that the Veteran's "current...duct cyst" is "likely as not due to his status post fracture of nose and traumatic deviation of nasal septum with epistaxis.  On May 2008 VA examination, the examiner noted a small midline incision, well-healed, over the hyoid bone.  The impression was thyroglossal duct cyst excised in 2007, which the examiner stated is a congenital problem and occurs during development of the embryo and is not related to any type of injury.

The Board finds these opinions inadequate for rating purposes.  The private opinion contains no rationale and the VA opinion does not appear to consider the private opinion and does not opine as to whether a duct cyst could be aggravated by service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis.  Accordingly, a supplementary medical opinion in this matter is warranted. 

With regard to vocal cord hyperkeratosis, a February 2005 treatment record notes hypokeratosis vocal cord and a December 2006 record notes vocal cord nodule.  However, in December 2006, a neck computed tomography scan showed "no well define[d] vocal cord nodule is demonstrated in spite of patient's history.  The vocal cords do appear symmetric."  A second set of images were obtained which showed "very subtle contour deformity involving the left vocal cord."  In October 2007, Dr. C.S. opined that the Veteran's "current vocal cord...[is] likely as not due to his status post fracture of nose and traumatic deviation of nasal septum with epistaxis."  It is unclear whether the Veteran currently has vocal cord hyperkeratosis/vocal cord nodule, or the residuals of such, and if so, whether such is related to his service-connected nose disability.  Accordingly, further medical guidance is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records (not already of record) relevant to the claims on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of a thyroglossal duct cyst.  The claims files must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided:

(a)  Is it at least as likely as not (a 50% or better probability) that thyroglossal duct cyst is related to his service?

(b)  Is it at least as likely as not (a 50% or better probability) that thyroglossal duct cyst is caused by his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis?

(c)  Is it at least as likely as not that thyroglossal duct cyst is aggravated by (increased in severity due to) his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis?  If the opinion is to the effect that the service-connected nose disability aggravated the duct cyst, the opinion-provider should identify, to the extent possible, the degree of disability that is due to such aggravation.

The rationale for all opinions should be thoroughly explained.  The discussion should reflect consideration of the October 2007 private opinion and the May 2008 VA opinion.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any vocal cord hyperkeratosis/vocal cord nodule.  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each vocal cord disability entity found.

(b)  As to each vocal cord disability diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?

(c)  As to each vocal cord disability diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) caused by his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis?

(d)  As to each vocal cord disability diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) aggravated by (increased in severity due to) his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis?  If the opinion is to the effect that the service-connected nose disability aggravated the vocal cord disability, the opinion-provider should identify, to the extent possible, the degree of disability that is due to such aggravation.

The rationale for all opinions should be thoroughly explained.  The discussion should reflect consideration of the October 2007 private opinion.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



